Citation Nr: 1045771	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  09-03 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD) and anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the benefits sought 
on appeal.  

The Board observes that the RO originally framed the Veteran's 
claim as entitlement to service connection for PTSD.  However, 
the record indicates that the symptoms that the Veteran 
attributes to PTSD have also been found to support a diagnosis of 
anxiety disorder.  Claims for service connection for one 
psychiatric disability encompass claims based all other 
psychiatric diagnoses reasonably raised by the record.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board finds 
that the Veteran's claim is most appropriately characterized as 
reflected on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the Veteran's 
claim for service connection for a psychiatric disorder. 

VA considers diagnoses of mental disorders in accordance with the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The 
DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a 
traumatic event; B) the traumatic event is persistently 
experienced in one or more ways; C) persistent avoidance of 
stimuli associated with the trauma and numbing of general 
responsiveness is indicated by at least three of seven symptoms; 
D) persistent symptoms of increased arousal are reflected by at 
least two of five symptoms; E) the duration of the disturbance 
must be more than one month; and F) the disturbance causes 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2010).

VA recently amended its regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard for establishing in-service stressors.  75 
Fed. Reg. 39843 (July 13, 2010).  The amendments, which took 
effect July 13, 2010, redesignated current paragraphs (f)(3) and 
(f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), 
respectively, and added a new paragraph (f)(3) that reads as 
follows: 

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a Veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.

38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is 
the elimination of the requirement for corroborating evidence of 
a claimed in-service stressor if it is related to the Veteran's 
fear of hostile military or terrorist activity.  In place of 
corroborating any reported stressor, a medical opinion must 
instead be obtained from a VA, or a VA contracted, psychiatrist 
or psychologist.  

Service connection cannot be established for a disability 
resulting from willful misconduct or the primary abuse of alcohol 
or drugs.  38 U.S.C.A. §§ 105(a), 1131 (West 2002); Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Willful misconduct is 
defined as an act involving conscious wrongdoing or a known 
prohibited action, and alcohol and drug abuse are, by statute, 
deemed to be willful misconduct.  Libertine v. Brown, 9 Vet. App. 
521 (1996); 38 C.F.R. §§ 3.1(n), 3.301 (2010).  For that reason, 
a grant of service connection is precluded for any abuse of 
alcohol and drugs during service and for any disorder that is due 
to the abuse of alcohol or drugs.

In this case, the Veteran contends that his psychiatric problems 
had their onset during his period of active service.  
Specifically, he asserts that, while serving as an Army infantry 
guardsman in Qui Nhon, Vietnam, he witnessed an ammunition dump 
explosion that killed three of his fellow soldiers.  

Under the revised PTSD regulations, a Veteran's lay statements 
alone may establish the occurrence of a claimed in-service 
stressor provided that it is related to his fear of hostile 
military or terrorist activity.  Nevertheless, in this case, VA 
has independently verified that an ammunition explosion took 
place in June 1971, when the Veteran's unit was stationed in Qui 
Nhon.  Accordingly, the Board must now consider whether the 
Veteran meets the DSM-IV criteria for PTSD and, if so, whether 
that diagnosis is based on his confirmed June 1971 stressor or on 
any other in-service stressor that is related to his fear of 
hostile military or terrorist activity.  Additionally, the Board 
must consider whether the Veteran has any other current 
psychiatric disability that was caused or aggravated by his 
military service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran's service medical records are negative for any 
complaints or clinical findings of psychiatric abnormalities.  
Post-service medical records show that he first sought treatment 
for mental health problems in February 2008.  At that time, he 
underwent an initial psychiatric screening, which was positive 
for PTSD.  Subsequent VA medical records dated in March 2008 show 
that the Veteran displayed symptoms, including persistent 
avoidance of traumatic stimuli and numbing of general 
responsiveness not present before a traumatic incident, which 
supported a diagnosis of PTSD.  However, the VA treating provider 
who diagnosed that condition did not specify whether the findings 
comported with the DSM-IV criteria.

In April 2008, the Veteran underwent a VA psychiatric examination 
in which he recounted a history of chronic PTSD symptoms, 
including hyperarousal, flashbacks, insomnia, and feelings of 
guilt and anxiety.  Although the Veteran attributed his symptoms 
to his wartime experiences, he denied any intent to avoid 
thinking about those experiences, adding that he routinely talked 
with his military friends and tried to read as much as possible 
about Vietnam.  

In terms of his social and occupational functioning, the Veteran 
stated that he had been married for 16 years to his second wife, 
with whom he had a son and a daughter.  He indicated that, while 
he enjoyed good relationships with his school-aged children, the 
marriage itself was strained.  Additionally, the Veteran stated 
that, after leaving the military, he had completed college and 
optometry school.  He further stated that he had worked as an 
optometrist since 1989 and denied any history of missed work or 
other occupational impairment due to his psychiatric problems.  
While the Veteran acknowledged a significant history of alcohol 
and marijuana use, he denied that these substances interfered 
with his profession or family life.  On the contrary, the Veteran 
maintained that he was a better parent when he was high because 
he was less irritable, more relaxed, and more fun.

On mental status evaluation, the Veteran displayed a blunted 
affect and only fair judgment and insight into his condition.  
However, he exhibited good hygiene, a congruent mood, and speech 
that was normal in rate, rhythm, and tone.  Additionally, the 
Veteran's thought processes all appeared clear and well-directed 
and his memory, concentration, attention, impulse control, and 
verbal abstract reasoning skills were all within normal limits.  

The VA examination included a Mississippi Scale on which the 
Veteran scored 123, which was indicative of mild to moderate 
PTSD.  Nevertheless, the VA examiner determined that the Veteran 
did not meet the DSM-IV criteria for that disorder because of his 
lack of avoidance symptoms.  The VA examiner determined that the 
Veteran's symptoms were consistent with diagnoses of alcohol and 
cannabis abuse.  In addition, the examiner diagnosed the Veteran 
with anxiety disorder, not otherwise specified, which 
significantly impaired his social and occupational funding.  That 
VA examiner then determined that the Veteran's substance abuse 
disorders were related to his Vietnam experiences, but did not 
opine as to whether his anxiety disorder had also been caused or 
aggravated by those experiences or by any other aspect of his 
military service.  

Subsequent VA medical records show that in August 2008, the 
Veteran once again screened positive for PTSD.  As had been the 
case in February 2008, the VA medical provider who performed the 
screening did not indicate whether the Veteran met all of the 
DSM-IV criteria for PTSD.

The record thereafter shows that the Veteran was scheduled for a 
follow-up mental health evaluation.  However, no report of that 
scheduled mental health evaluation is of record.  Moreover, it 
remains unclear whether such an evaluation was ever performed as 
no VA medical records dated after December 2008 have been 
associated with the claims folder.  Because it appears that there 
may be subsequent VA medical records that are relevant to the 
Veteran's psychiatric claim, the Board finds that efforts to 
obtain those records should be made on remand.  38 C.F.R. 
§ 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, a remand is warranted to afford the Veteran an 
additional VA examination and etiological opinion with respect to 
his claim.  VA's duty to assist includes a duty to provide a 
medical examination or to obtain a medical opinion where it is 
deemed necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (38 U.S.C.A. § 3.159(c)(4) 
presents a low threshold for the requirement that evidence 
indicates that the claimed disability may be associated with in-
service injuries for the purposes of a VA examination). 

Although the Veteran has already undergone a prior VA 
examination, no clear etiology of any psychiatric disorder has 
been established.  While the April 2008 examiner determined that 
the DSM-IV criteria for PTSD had not been met, that findings 
predated and, thus, did not incorporate the August 2008 VA 
medical records showing a second positive screening for that 
disorder.  Additionally, the April 2008 examiner did not have the 
opportunity to review any VA medical records dated after December 
2008 that may be relevant to the Veteran's claim.  

Moreover, while the April 2008 VA examination yielded a diagnosis 
of anxiety disorder, not otherwise specified, the examiner did 
not provide an opinion as to whether that condition was related 
to the Veteran's military service.  

In light of the foregoing, the Board finds that an additional VA 
examination is necessary to fully and fairly assess the merits of 
the Veteran's claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2010).  That examination should be 
conducted in accordance with the revised PTSD regulations, and 
include a review of all pertinent evidence in the Veteran's 
claims folder.  38 C.F.R. §§ 3.159(c)(4), 4.1 (2010).  Moreover, 
the VA examiner should provide an etiological opinion that 
expressly reconciles the February 2008 and August 2008 VA medical 
records, reflecting positive screens for PTSD, with the April 
2008 VA examination finding that the Veteran did not meet the 
DSM-IV criteria for that disorder.  Further, if a diagnosis of 
PTSD is deemed valid, the VA examiner should opine as to whether 
that disorder is based upon the Veteran's confirmed in-service 
stressor, noted above, or any other in-service stressors related 
to his fear of hostile military or terrorist activity.  The VA 
examiner should also consider whether the Veteran has anxiety 
disorder or any other diagnosed psychiatric disability that was 
caused or aggravated by his experiences in Vietnam or any other 
aspect of his military service. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder 
all medical records from the VA Medical Center 
in St. Louis, Missouri, dated after December 
2008.  

2.  After the above development has been 
completed, schedule the Veteran for a VA 
examination with a VA psychiatrist or 
psychologist to determine the nature and etiology 
of any current psychiatric disability.  The 
claims folder should be reviewed by the examiner 
and that review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile the opinion 
with all other pertinent evidence of record, 
including the Veteran's account of chronic PTSD 
symptoms arising from a confirmed in-service 
stressor (witnessing a deadly ammunition dump 
explosion in Qui Nhon, Vietnam, in June 1971) and 
his VA medical records, showing that he screened 
positive for PTSD in February 2008 and August 
2008.  The VA examiner should also consider the 
Veteran's contrasting April 2008 VA examination 
report, indicating that his symptoms did not meet 
the DSM-IV diagnostic criteria for that disorder 
but did comport with diagnoses of alcohol and 
cannabis abuse disorder and anxiety disorder, not 
otherwise specified.  Additionally, the VA 
examiner should consider any evidence of 
continuity of symptomatology of psychiatric 
problems since service offered by the Veteran.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The 
VA examiner's opinion should specifically address 
the following: 

a)  Diagnose all current psychiatric 
disabilities.

b)  Provide a full multi-axial diagnosis 
and specifically state whether or not each 
criterion for a diagnosis of PTSD is met 
pursuant to the Diagnostic and Statistic 
Manual of Mental Disorders, Fourth Edition 
(DSM- IV).

c)  If a diagnosis of PTSD is warranted, 
specify the specific claimed in-service 
stressor or stressors upon which that 
diagnosis is based.

d)  If a diagnosis of PTSD is warranted, 
state whether that diagnosis is related to 
the Veteran's fear of hostile military or 
terrorist activity.  Fear of hostile 
military or terrorist activity means that a 
Veteran experienced, witnessed, or was 
confronted with an event or circumstance 
that involved actual or threatened death or 
serious injury, or a threat to the physical 
integrity of the Veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the Veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.

e)  Discuss whether it is at least as 
likely as not (50 percent or more 
probability) that any other currently 
diagnosed psychiatric disability, including 
anxiety disorder but excluding drug or 
alcohol abuse, was caused or aggravated by 
the Veteran's period of active service.

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, issue a 
supplemental statement of the case and allow the 
appropriate time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


